DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,767,913 B2 (Corisis).
	Corisis discloses, referring primarily to figures 2-4I, a co-axial structure, comprising: a substrate (52) comprising a first surface; a first conductive structure comprising a first circuit (36B) deposited on the first surface and a first via (40) penetrating the substrate; a second conductive structure comprising a second circuit (36A) deposited on the first surface and a second via (42) penetrating the substrate, wherein the first via and the second via extend along a first direction, and the second direction is perpendicular to the first direction; and an insulating layer (56) located between the first via and the second via, wherein the insulating layer comprises a filler (col. 7, lines 25-45), the first conductive structure and the second conductive structure are electrically insulated, and the first circuit and the second circuit are coplanar (col. 5, lines 30-50) [claim 1], wherein the first via (40) of the first conductive structure surrounds the second via (42) of the second conductive structure and the insulating layer (best seen in figures 2 and 4I) [claim 3], wherein the insulating layer, the first via, and the second via are co-axial (col. 6, lines 20-35) [claim 4], wherein the insulating layer comprises a protruding portion (54) located at an end of the insulating layer close to the first surface (col. 7, lines 25-40) [claim 5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corisis in view of US 9,706,656 B2 (Hsu).
	Regarding claim 2, Corisis discloses, the claimed invention as described above with respect to claim 1, except Corisis does not specifically disclose that the filler comprises air [claim 2]. However, Corisis teaches that the first via may be hollow (col. 6, lines 20-35) and only “may” be filled with a solid material (col. 7, lines 35-40). Additionally, it is known in the art to leave a cavity filled with only air in via structures as evidenced by Hsu (col. 5, lines 35-50). Therefore, it would have been obvious, to one having ordinary skill in the art, to use air as the filler in the invention of Corisis as is known in the art and evidenced by Hsu. The motivation for doing so would have been to enhance the characteristic impedance of the conductive via (Hsu col. 5, lines 35-50).

	With this modification in place, regarding claim 6, the modified invention of Corisis additionally teaches a co-axial structure, comprising: a substrate (52) comprising a first surface; a first conductive structure comprising a first circuit (36B) deposited on the first surface and a first via (40) penetrating the substrate; a second conductive structure comprising a second circuit (36A) deposited on the first surface and a second via (42) penetrating the substrate, wherein the first via and the second via extend along a first direction, and the second direction is perpendicular to the first direction; an insulating layer (56) located between the first via and the second via, wherein the first conductive structure and the second conductive structure are electrically insulated, and the first circuit and the second circuit are coplanar (Corisis col. 7, lines 15-30); and an air hole (56, modified to be filled with air) located between the first via and the second via, and the air hole run through the insulating layer along the first direction [claim 6], wherein the air hole has an arc shape in a plan view (Corisis figure 3), and the air hole surrounds the second via [claim 7], wherein the first via of the first conductive structure surrounds the second via of the second conductive structure and the insulating layer (Corisis figure 3) [claim 8], wherein the insulating layer, the first via, and the second via are co-axial (Corisis col. 6, lines 20-35; figure 3) [claim 9], wherein the insulating layer comprises a protruding portion (Corisis 54) located at an end of the insulating layer close to the first surface (Corisis col. 7, lines 25-40) [claim 10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847